Citation Nr: 1122262	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  05-40 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for Heberden's node of the right middle finger, to include as secondary to service-connected degenerative joint disease of the right knee.

2.  Entitlement to an increased rating for hypertension, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for arteriosclerotic heart disease, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran had 20 years of active duty service, which included periods from October 1974 to November 1994.

The issue of entitlement to an increased rating for hypertension comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The issues of entitlement to service connection for Heberden's node of the right middle finger and entitlement to an increased rating for arteriosclerotic heart disease come before the Board on appeal from two separate October 2005 rating decisions.  This matter was previously remanded by the Board in November 2009.

The Board notes that its November 2009 remand included the issue of entitlement to service connection for cognitive changes, to include as secondary to service-connected hypertension.  Subsequently, a December 2010 Appeals Management Center (AMC) decision granted entitlement to service connection for anxiety disorder and depression, not otherwise specified, claimed as cognitive changes.  Thus, the issue of entitlement to service connection for cognitive changes is not currently in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

Also, in the December 2010 AMC decision, the Veteran's rating for hypertension was increased from 0 to 10 percent, effective March 17, 2004, and his rating for arteriosclerotic heart disease was increased from 0 to 30 percent, effective March 4, 2002.  As the maximum schedular ratings were not assigned, these issues remained in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to service connection for cardiomegaly, sleep disorder, stuttering, asbestos exposure, eye concretion, and tuberculosis, as well as entitlement to increased ratings for hemorrhoids, right knee disability, and left knee disability have been raised by the record.  Specifically, these issues were raised by the Veteran in May 2006, March 2010, and February 2011, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.

The issue of entitlement to service connection for Heberden's node of the right middle finger is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC, in Washington, DC.


FINDINGS OF FACT

1.  In a February 2011 written communication, the Veteran withdrew his appeal for entitlement to an increased rating for hypertension, currently rated as 10 percent disabling.

2.  In a February 2011 written communication, the Veteran withdrew his appeal for entitlement to an increased rating for arteriosclerotic heart disease, currently rated as 30 percent disabling.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal have been met for entitlement to an increased rating for hypertension, currently rated as 10 percent disabling, and the Board does not have appellate jurisdiction.  38 U.S.C.A. § 7105(b), (d) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  The criteria for withdrawal of an appeal have been met for entitlement to an increased rating for arteriosclerotic heart disease, currently rated as 30 percent disabling, and the Board does not have appellate jurisdiction.  38 U.S.C.A. § 7105(b), (d) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Appeal

In a February 2011 written communication, the Veteran withdrew his appeal for entitlement to an increased rating for hypertension, currently rated as 10 percent disabling, and entitlement to an increased rating for arteriosclerotic heart disease, currently rated as 30 percent disabling.  Specifically, the Veteran stated that he was no longer appealing these two issues.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Further, a substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  In addition, the Board notes that the representative's May 2011 written brief presentation listed entitlement to service connection for right middle finger disability as the only issue currently on appeal.  Accordingly, the issues of entitlement to an increased rating for hypertension, currently rated as 10 percent disabling, and entitlement to an increased rating for arteriosclerotic heart disease, currently rated as 30 percent disabling, are dismissed.  38 U.S.C.A. § 7105(b), (d); 38 C.F.R. § 20.204.


ORDER

The issues of entitlement to an increased rating for hypertension, currently rated as 10 percent disabling, and entitlement to an increased rating for arteriosclerotic heart disease, currently rated as 30 percent disabling, are dismissed.



REMAND

Unfortunately, with regard to the issue of entitlement to service connection for Heberden's node of the right middle finger, the Board finds that further development is needed prior to final appellate review.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  See 38 U.S.C.A. § 5103A(d)(2); see also Littke v. Derwinski, 1 Vet. App. 90, 92-93 (1990).

Pursuant to the Board's November 2009 remand instructions, the Veteran was afforded a VA medical examination in connection with his claimed Heberden's node of the right middle finger in April 2010.  The clinician concluded that he could find no evidence to indicate that the Veteran's Heberden's node of the right middle finger was associated with his knee or back.  The clinician stated that the Veteran's Heberden's node of the right middle finger appeared to be trauma-induced, and had no correlation to the knee or the back.  Unfortunately, the clinician did not specifically discuss whether the Veteran's Heberden's node of the right middle finger had been aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995) (stating that service connection can be granted for a disability that is aggravated by a service-connected disability, and that compensation can be paid for any additional impairment resulting from the service-connected disorder).

Also, the Board notes that the Veteran's February 2011 statement and the representative's May 2011 brief both appear to suggest that the Veteran's claim includes the theory of entitlement of direct service connection.  In this regard, the Veteran stated that his current right middle finger disability may be related to a November 1993 injury.  The Board notes that the examiner did not offer, nor was he requested to offer, an opinion as to whether the Veteran's Heberden's node of the right middle finger was related to his active duty service.  However, the representative's specifically requested in May 2011 that the case be remanded for a new examination in order to address the direct service connection theory of entitlement.

Therefore, the Board finds that obtaining another VA medical opinion, which is clearly based on full consideration of the Veteran's documented medical history and assertions and which is supported by a clearly stated rationale, is needed to resolve the claim.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (holding that the Board has a duty to remand a case if further evidence or clarification of the evidence is essential for a proper appellate decision).  Given the specific circumstances of this case, the Board believes that further action at the AMC/RO level would be beneficial.

Lastly, in light of the need to return the case for additional development, the AMC/RO should request and obtain any recent VA treatment records relevant to the appeal.  See 38 U.S.C.A. § 5103A; 38 U.S.C.A. § 3.159(c); see also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain any relevant VA treatment records (not already of record) from the Portland VA Medical Center since March 2010.

2.  Then, after obtaining the above evidence, the claims files should be forwarded to the same clinician who administered the April 2010 VA examination for an amended opinion in response to the following questions.  If that clinician is unavailable, another medical doctor may provide the following opinions.

After reviewing the claims file (including the additional evidence), the clinician should offer the following opinions:

a)  Is it at least as likely as not (i.e., a 50% or higher degree of probability) that the Veteran's Heberden's node of the right middle finger was manifested during or is causally related to his active duty service or any incident therein?

b)  Is it at least as likely as not (i.e., a 50% or higher degree of probability) that the Veteran's Heberden's node of the right middle finger has been aggravated by a service-connected disability (including the Veteran's service-connected right knee disability, left knee disability, and/or low back disability)?  The term 'aggravation' is defined as a worsening of the underlying disability versus a temporary flare-up of symptoms.

All opinions and conclusions expressed must be supported by a complete rationale in the report.

3.  In the interest of avoiding further remand, the AMC/RO should review the medical opinion obtained and ensure that an adequate rationale has been offered.

4.  After completion of the above and any further development deemed necessary by the AMC/RO, the issue of entitlement to service connection for Heberden's node of the right middle finger should be readjudicated (including both direct and secondary theories of entitlement to service connection).  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


